DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/8/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one core configured to mix the primary radiation of Claim 15 lines 1-2, the cores, the cladding, and an interface between the cores and the cladding comprising scattering centers of Claim 17 lines 1-2, the scattering particles of Claim 18 line 2, the roughened surfaces of Claim 19 line 2, the cores being more strongly curved in regions of the outcoupling zones such that total internal reflection of the electromagnetic radiation taking place at an interface between the cores and the cladding is reduced of Claim 21 lines 1-3, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Objections
Claims 24 and 25 are objected to because of the following informalities:
Claim 24 line 4 “congruent” should be --aligned--.  It appears that the applicant is intending to claim an alignment of the geometric centers of gravity of the incoupling surface and the emission region.  While ‘congruent’ may be used to define a matching or agreement relationship, the phrasing identifying the geometric centers of gravity in the claim indicate an intended geometrical relationship.  However, geometrical centers of gravity are essentially point locations, for which the geometrical definition of ‘congruent’, being a same shape and size, would be inappropriate.  Therefore, the applicant is directed to change the phrasing of “congruent” to --aligned--.
Claim 25 lines 4-5 “comprising primary radiation” should be --comprising the primary radiation--
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-25 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a structural feature configuring the at least one outcoupling zone to outcouple the electromagnetic radiation from the cores, which is/are critical or essential to the practice of the invention but not included in the claim. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  Claim 10 line 5-6 recite the limitation “each of the cladding and/or the cores comprises at least one outcoupling zone configured to outcouple the electromagnetic radiation from the cores”.  However, a “zone” is a location such as a region or area; by itself, the outcoupling zone is not disclosed as being capable of outcoupling the electromagnetic radiation from the cores.  The Specification discusses in paragraph 21 utilizing scattering centers in the cores, the cladding, or interfaces between the cores and cladding in the outcoupling zone allowing the electromagnetic radiation to undercut the angle of total reflection at the interface between the cores and cladding and be emitted from the fiber, and/or the cores being strongly curved in the regions of the outcoupling zone to reduce the total internal reflection of the electromagnetic radiation at the interface between the cores and cladding, or the cladding being partially removed or otherwise modified in the outcoupling zone so that at least a part of the electromagnetic radiation guided in the light fiber is coutcoupled in the outcoupling zone.  Therefore, the configuration appears to be made to the cladding, the cores, and/or the interfaces between the cores and cladding in the area of the outcoupling zone or outcoupling zones rather than to the zones themselves, and such structural features are not included in the claim language.
Claims 10-25 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a structural feature configuring the light fiber to emit at least a majority of the electromagnetic radiation in a region of outcoupling zone transverse to a main extension direction of the light fiber, which is/are critical or essential to the practice of the invention but not included in the claim. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  The Specification discloses in paragraph 58 the cladding comprises scattering centers in the outcoupling zone which are configured to scatter primary radiation and thus couple out through the cladding transversely to the main extension direction of the light fiber.  However, such scattering centers providing the structural configuration necessary for the light fiber to emit at least a majority of the electromagnetic radiation in a region of the outcoupling zone transverse to a main extension direction of the light fiber are not included in the claim language.
Claims 10-25 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a structural feature configuring the outcoupling zone to mix the primary radiation so that mixed light is emitted from the light fiber, which is/are critical or essential to the practice of the invention but not included in the claim. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  The Specification discloses in paragraphs 34 and 62 that light guided within different cores is mixed in the region of a plurality of outcoupling zones, however no structural features or configuration of the cores or cladding is provided to perform such function of mixing the primary radiation.  In paragraphs 34 and 58 of the Specification, an arrangement including primary radiation being coupled into separate cores by separate incoupling surfaces, the cores then converging to a common core along the main extension direction of the light fiber so that the primary radiation is mixed in the common core, and/or scattering centers are arranged in the outcoupling zone of the cladding where the primary radiation is scattered and thus mixed.  However, such structural features (i.e. the cores converging into a common core or scattering centers in the cladding) providing the structure necessary to mix the primary radiation are not included in the claim language.
Claim 16 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a structural feature configuring the cladding to mix the primary radiation, which is/are critical or essential to the practice of the invention but not included in the claim. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  The Specification discusses in paragraphs 34 and 58 utilizing scattering centers in the cladding in the outcoupling zone of the cladding allowing the electromagnetic radiation to be scattered and mixed and coupled out of the light fiber, and such structural features are not included in the claim language.
Claim 25 is rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without a structural feature configuring the outcoupling zone to emit mixed light comprising primary radiation from all emission regions, which is/are critical or essential to the practice of the invention but not included in the claim. See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976).  The Specification discloses in paragraphs 34 and 58 of the Specification, an arrangement including primary radiation being coupled into separate cores by separate incoupling surfaces, the cores then converging to a common core along the main extension direction of the light fiber so that the primary radiation is mixed in the common core, and/or scattering centers are arranged in the outcoupling zone of the cladding where the primary radiation is scattered and thus mixed.  However, such structural features (i.e. the cores converging into a common core or scattering centers in the cladding) providing the structure necessary to mix the primary radiation and emit such mixed radiation are not included in the claim language.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to Claim 10, line 5 recites the limitation “each of the cladding and/or the cores comprises at least one outcoupling zone”.  The phrasings “each of” along with “and/or” make this limitation indefinite since it is unclear as to whether the cladding and each of the cores must comprise at least one outcoupling zone, either the cladding or each of the cores comprise at least one outcoupling zone, or either the cladding or at least one of the cores comprises at least one outcoupling zone configured to outcouple the electromagnetic radiation from the cores.  For the purpose of examination, the examiner understands this limitation such that at least one of the cladding and the cores comprise at least one outcoupling zone.  The applicant is encouraged to clarify in the claim language the intended location of the at least one outcoupling zone.
With regards to Claim 10 line 8 recites the limitation “in a region of outcoupling zone”.  However, Claim 10 line 5 recites the limitation “at least one outcoupling zone”.  Therefore, it is unclear as to whether the region of outcoupling zone of Claim 10 line 8 intends to refer to all of the at least one outcoupling zone of Claim 10 line 5, to one of the at least one outcoupling zone of Claim 10 line 5, or to a region acting as an outcoupling zone separate from that of the at least one outcoupling zone of Claim 10 line 5.  The applicant is encouraged to clarify in the claim language the location of the emission of the majority of the electromagnetic radiation transverse to a main extension direction of the light fiber.
With regards to Claim 10, lines 10-12 recite the limitations “wherein the cores are configured to guide primary radiation, and wherein the outcoupling zone is configured to mix the primary radiation so that mixed light is emitted from the light fiber”.  However, Claim 10 line 2 recites the limitation “a cladding and at least two cores configured to conduct electromagnetic radiation”.  Therefore, it is unclear as to whether the primary radiation guided by the cores and mixed by the outcoupling zone is intended to be the electromagnetic radiation of Claim 1 line 2, or whether the primary radiation is intended to be distinct from electromagnetic radiation.  Furthermore, it is unclear as to where the primary radiation is included in the light fiber since the claim does not include a light source, and how such light is mixed to be emitted from the light fiber.  Lastly, it is unclear as to whether “the outcoupling zone” of Claim 10 line 11 is intended to be one of the at least one outcoupling zone of Claim 10 line 5 or each of the at least one outcoupling zone of Claim 10 line 5.  The applicant is encouraged to clarify in the claim language the origin of the primary radiation within the light fiber and how such primary radiation is emitted from the light fiber.  
With regards to Claim 15, lines 1-2 recite the limitation “wherein a one core is configured to mix the primary radiation”.  It is unclear as to whether this is intending to refer to one of the at least two cores of Claim 10 line 2, or whether another separate core is intended to be included in the structure of the light fiber to mix the primary radiation.  Furthermore, Claim 10 line 10 recites the limitation “the outcoupling zone is configure to mix the primary radiation”.  Therefore, it is unclear as to whether the outcoupling zone of the cladding and/or core or cores is intended to mix the primary radiation, or the one core is intended to mix the primary radiation, and thereby it is unclear as to how the primary radiation is intended to be mixed.  For the purpose of examination, the examiner understands this limitation such that the outcoupling zone is formed in a single core area of the light fiber.  The applicant is encouraged to clarify in the claim language the structure mixing the primary radiation.
With regards to Claim 25, line 4 recites the limitation “the outcoupling zone”.  However, Claim 25 depends from Claim 22, which includes the light fiber of Claim 10, which Claim 10 recites on line 5 “each of the cladding and/or the cores comprises at least one outcoupling zone”.  Therefore, it is unclear as to which of the at least one outcoupling zone “the outcoupling zone” of Claim 25 line 4 refers.  For the purpose of examination, the examiner understands this limitation to refer to at least one of the at least one outcoupling zone of Claim 10 line 5.  The applicant is encouraged to clarify in the claim language how the primary light is mixed and emitted from the illumination device.

Applications filed after March 15th 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-14, 16, 20, 22, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nagura (US 2015/0277034).
With regards to Claim 10 as best understood by the examiner, Nagura discloses a light fiber comprising: a cladding [37] and at least two cores [32] configured to conduct electromagnetic radiation (see paragraph 59 and Figure 5B), wherein each core [32] comprises an incoupling surface at one end of the light fiber (see paragraph 37 and Figure 2B), wherein the incoupling surfaces of different cores [32] are not contiguous (see Figure 1), wherein each of the cladding [37] and/or the cores [32] comprises at least one outcoupling zone (comprising the zone at portion [38], see paragraph 60 and Figures 5A and 5B) configured to outcouple the electromagnetic radiation from the cores [32] (see paragraph 60), wherein the light fiber is configured to emit at least a majority of the electromagnetic radiation in a region of outcoupling zone transverse to a main extension direction of the light fiber (see paragraph 60 and Figures 5A and 5B), wherein the cores [32] are configured to guide primary radiation, and wherein the outcoupling zone is configured to mix the primary radiation so that mixed light is emitted from the light fiber (see paragraph 60; due to the diffusivity of light from the outcoupling zone at portion [38] extending across multiple cores [32], the outcoupling zone is substantially configured to mix the primary radiation to emit such light from the fiber).

With regards to Claim 11, Nagura discloses the light fiber as discussed above with regards to Claim 10.
Nagura further discloses a cross-section perpendicular to the main extension direction of the light fiber is not rotationally symmetrical (see paragraph 75; the outer cladding may have a cross-sectional shape that is an ellipse or polygon).

With regards to Claim 12, Nagura discloses the light fiber as discussed above with regards to Claim 10.
Nagura further discloses the incoupling surfaces of the cores [32] are each not formed rotationally symmetrical (see paragraphs 54 and 59 and Figure 5B; the cores [32] each have cross-sectional shapes that are substantially semi-circular, which is substantially not a rotationally symmetrical shape).

With regards to Claim 13, Nagura discloses the light fiber as discussed above with regards to Claim 10.
Nagura further discloses the cores [32] are helically twisted along the main extension direction of the light fiber (see paragraph 59 and Figure 5A).

With regards to Claim 14, Nagura discloses the light fiber as discussed above with regards to Claim 10
 Nagura further discloses the incoupling surfaces are arranged at a distance from one another (see paragraphs 42 and Figures 2A, 2B, and 5B).

With regards to Claim 16, Nagura discloses the light fiber as discussed above with regards to Claim 10.
 Nagura further discloses the cladding [37] is configured to mix the primary radiation (see paragraph 60).

With regards to Claim 20, Nagura discloses the light fiber as discussed above with regards to Claim 10.
Nagura further discloses cladding [37] does at least partially not exist in the outcoupling zone (see paragraph 60).

With regards to Claim 22, Nagura discloses a light-emitting component (comprising the component including light sources [14] and portion [13], see paragraphs 42 and 35 and Figure 2B) with at least two emission regions (comprising the emission surfaces of portions [21], see paragraph 43 and Figure 2A); and the light fiber according to claim 10 (see the above discussion of the disclosure of Nagura with regards to the limitations of Claim 10), wherein one of the incoupling surfaces is arranged downstream of the emission regions in their respective radiation direction (see paragraph 43 and Figure 2B).

With regards to Claim 25, Nagura discloses the illumination device as discussed above with regards to Claim 22.
Nagura further discloses each emission region is configured to emit primary radiation with different wavelength ranges (see paragraph 43), and wherein the outcoupling zone is configured to emit mixed light comprising primary radiation from all emission regions (see paragraph 60).
Claims 10, 15, 17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ott et al. (US 2010/0066254).
With regards to Claim 10 as best understood by the examiner, Ott et al. discloses a light fiber comprising: a cladding [10c] (see paragraph 54 and Figure 2) and at least two cores (comprising the cores formed by portion [20] at an end aligned with each of the sources [5A,5B,5C], see Figure 2) configured to conduct electromagnetic radiation, wherein each core comprises an incoupling surface at one end of the light fiber (see paragraph 58 and Figure 2), wherein the incoupling surfaces of different cores are not contiguous (see Figure 2), wherein each of the cladding [10C] and/or the cores comprises at least one outcoupling zone (comprising the zone at portion [20] extending to where light [12] is emitted therefrom, see paragraph 59 and Figure 2) configured to outcouple the electromagnetic radiation from the cores (see Figure 2), wherein the light fiber is configured to emit at least a majority of the electromagnetic radiation in a region of outcoupling zone transverse to a main extension direction of the light fiber (see Figure 2), wherein the cores are configured to guide primary radiation, and wherein the outcoupling zone is configured to mix the primary radiation so that mixed light is emitted from the light fiber (see paragraph 58 and Figure 2).

With regards to Claim 15, Ott et al. discloses the light fiber as discussed above with regards to Claim 10.
Ott et al. further discloses a one core [20] is configured to mix the primary radiation (see paragraph 58 and Figure 2).

With regards to Claim 17, Ott et al. discloses the light fiber as discussed above with regards to Claim 10.
Ott et al. further discloses the cores, the cladding and/or an interface between the cores and the cladding comprises scattering centers (see paragraphs 11 and 57 and Figure 2; the cores formed by body [20] may have a roughed surface thereby substantially comprising scattering centers).

With regards to Claim 19, Ott et al. discloses the light fiber as discussed above with regards to Claim 17.
Ott et al. further discloses the scattering centers are formed by a roughening of surfaces (see paragraphs 11 and 57).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nagura (US 2015/0277034) in view of Sugiyama et al. (US 6,169,836).
With regards to Claim 17, Nagura discloses the light fiber with at least two cores as discussed above with regards to Claim 10.
Nagura does not explicitly disclose the cores, the cladding and/or an interface between the cores and the cladding comprises scattering centers.
Sugiyama et al. teaches the cores, the cladding and/or an interface between the cores and the cladding comprises scattering centers (see column 2 lines 54-67 and column 3 lines 1-3 and Figures 3 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light fiber of Nagura to include the cores, the cladding and/or an interface between the cores and the cladding comprises scattering centers as taught by Sugiyama et al.  One would have been motivated to do so in order to direct light from the cores in a desired direction (see Sugiyama column 3 lines 2-3).

With regards to Claim 18, Nagura and Sugiyama et al. disclose the light fiber with at least two cores as discussed above with regards to Claim 11.
Nagura does not explicitly disclose the scattering centers are formed by scattering particles.
Sugiyama et al. teaches the scattering centers are formed by scattering particles [3] (see column 2 lines 58-60 and Figures 3 and 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light fiber of Nagura to include scattering centers formed by scattering particles as taught by Sugiyama et al.  One would have been motivated to do so in order to direct light from the cores in a desired direction (see Sugiyama column 3 lines 2-3).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Nagura (US 2015/0277034) in view of Collier (US 2019/0170949).
With regards to Claim 21, Nagura discloses the light fiber with at least two cores as discussed above with regards to Claim 10.
Nagura does not explicitly disclose the cores are more strongly curved in regions of the outcoupling zone such that total internal reflection of the electromagnetic radiation taking place at an interface between the cores and the cladding is reduced.
Collier teaches the cores are more strongly curved in regions of the outcoupling zone such that total internal reflection of the electromagnetic radiation taking place at an interface between the cores [202] and the cladding [204] is reduced (see paragraphs 50, 54, and 56 and Figure 3B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cores of the light fiber of Nagura to be more strongly curved in regions of the outcoupling zone such that total internal reflection of the electromagnetic radiation taking place at an interface between the cores and the cladding is reduced as taught by Collier.  One would have been motivated to do so in order to allow light to be diffused and emitted therefrom (see Collier paragraph 58).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Nagura (US 2015/0277034) in view of Piepgras et al. (US 2007/0206375).
With regards to Claim 23, Nagura discloses the illumination device as discussed above with regards to Claim 22.
Nagura does not explicitly disclose the light-emitting component comprises a surface-mountable semiconductor chip or a planar-contacted semiconductor chip.
Piepgras et al. teaches the light-emitting component comprises a surface-mountable semiconductor chip or a planar-contacted semiconductor chip (see paragraph 72).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the light-emitting component of Nagura to include a surface-mountable semiconductor chip or a planar-contacted semiconductor chip as taught by Piepgras et al.  One would have been motivated to do so in order to suit the needs of a mounting arrangement of the light-emitting component.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Nagura (US 2015/0277034).
With regards to Claim 24, Nagura discloses the illumination device as discussed above with regards to Claim 22.
Nagura does not explicitly disclose each incoupling surface comprises a first geometric center of gravity, wherein each emission region comprises a second geometric center of gravity, and wherein the second geometric centers of gravity are in each case congruent with one of the first geometric centers of gravity viewed along the radiation direction.  However, Nagura does disclose the light emitted by the emission regions are directed into corresponding incoupling surfaces of the cores to be guided through the light fiber and emitted therefrom (see Nagura paragraphs 43 and 45 and Figure 2B).   Therefore, it would have been obvious for one of ordinary skill in the art to form the incoupling surfaces and emission regions such that each incoupling surface comprises a first geometric center of gravity, wherein each emission region comprises a second geometric center of gravity, and wherein the second geometric centers of gravity are in each case congruent with one of the first geometric centers of gravity viewed along the radiation direction in order to allow for the light from the emission regions to be directed into respective cores of the light fiber.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the relative positioning of the incoupling surfaces and emission regions of Nagura to include each incoupling surface comprises a first geometric center of gravity, wherein each emission region comprises a second geometric center of gravity, and wherein the second geometric centers of gravity are in each case congruent with one of the first geometric centers of gravity viewed along the radiation direction.  One would have been motivated to do so in order to allow for the light from the emission regions to be directed into respective cores of the light fiber (see Nagura paragraphs 43 and 45).

Prior Art Referral
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  In addition to the prior art discussed in this action, the applicant is directed to form 892, and particularly the references Wehrmann (US 6,584,714), which discloses at least a light fiber including scattering centers formed by scattering particles or by roughened surfaces to emit light therefrom, Pare (US 2018/0231712), which discloses at least a light fiber having a cladding and at least two cores, the cores being disposed helically within the cladding and emitting light therefrom at scattering centers, and Kinoshita WO 2012169248), which discloses at least an illumination device including a light-emitting component and a core mixing the light therein, and the light being emitted from a side of the light fiber.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIN KRYUKOVA whose telephone number is (571)272-3761. The examiner can normally be reached M-F 9a.m. - 4p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 5712727044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN KRYUKOVA/Examiner, Art Unit 2875